Citation Nr: 1206206	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 09-41 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, variously diagnosed as posttraumatic stress disorder (PTSD), major depression, a mood disorder, bipolar disorder, schizophrenia, and drug and alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The rating decision denied the Veteran's petition to reopen a claim of service connection for a major depressive disorder and denied an original claim of entitlement to service connection for PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In May 2010, the Veteran and his spouse testified before the undersigned at a video conference hearing at the RO in Columbia, South Carolina.

The Veteran did not file an appeal within one year of September 1993 notification of a July 1993 rating decision that denied the Veteran's claim for entitlement to service connection for a major depressive disorder. As a result, the decision became final. Generally, VA may reopen a final decision only upon the receipt of new and material evidence. 38 C.F.R. § 3.156. However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the general rule. 38 C.F.R. § 3.156(c). Certain records from the Veteran's military personnel file were first associated with the claims file in August 2008; therefore VA must reconsider the claim on its merits.

The Board has recharacterized the matter on appeal pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant files a claim for service connection for psychiatric disability, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in February 2011, but, as the Veteran's representative has noted, the examination report is not adequate. The Board had requested an examination by a panel of two clinicians, but the examination was conducted by only one clinician, and the examiner provided little or no reasoning for many of her opinions. 

The case must be returned for corrective action. See 38 C.F.R. § 4.2 (examination reports-corrective action); and 38 C.F.R. § 4.125(a) (providing that if the "diagnosis of a mental disorder does not conform to DSM-IV or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis"). Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

In order to correct these deficiencies, the Board will request another examination, by another mental health examiner. The examiner must contact the February 2011 examiner and attempt to reconcile any differences of opinion as to diagnoses and whether the diagnosed disorders are related to military service. If the February 2011 examiner is not available, a new examination by a Board of two examiners must be provided.

Additionally, the RO/AMC must seek to obtain any additional relevant medical treatment records that have not been associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability from September 1975 forward but may not have been received or obtained by the RO.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Once all available medical records have been received, arrange for a VA examination with a psychiatrist or psychologist. 


AFTER CONDUCTING THE EXAMINATION, THE EXAMINER MUST CONTACT THE EXAMINER WHO CONDUCTED THE FEBRUARY 2011 VA EXAMINATION AND ATTEMPT TO RECONCILE ANY DIFFERENCES OF OPINION AS TO DIAGNOSES AND WHETHER THE DIAGNOSED DISORDERS ARE RELATED TO MILITARY SERVICE.

IF THE FEBRUARY 2011 VA EXAMINER IS NOT AVAILABLE, A NEW VA EXAMINATION BY A BOARD OF TWO EXAMINERS MUST BE CONDUCTED.

The purpose of the examination is to determine whether the Veteran's psychiatric disability had its onset or was aggravated during active service or was manifested as a psychosis within one year after discharge from active service, or is otherwise related to any incident of service. 

The following considerations will govern the examination:
   
(a) The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a complete psychiatric history from the Veteran.

(d) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(e) The examiner's attention is called to the following:

The Veteran's service treatment records have been lost or destroyed.
 
Service personnel records indicate average performance, and not above average or below average, as of February 1975. The Veteran had approximately one year of service in Korea and received an honorable discharge in September 1975. 

A private record of hospitalization for drug abuse and symptoms of withdrawal in May to June 1985 states by history that the Veteran began using heroin in 1974. The history further indicates that post-service, in 1978, he began to mix cocaine and heroin by injection. The drug abuse was said to have continued from 1974 until days prior to hospital admission in May 1985. The report further states that the Veteran would drink alcohol, beer, wine, and liquor when cocaine or heroin was not available. The diagnoses were opioid dependence, continuous; cocaine abuse, continuous; and alcohol abuse, continuous.

November 1991 to December 1991 records of private psychiatric hospitalization also contain a history of drug abuse from active service and through the 1970s. After extended examination and observation of the Veteran, the diagnosis was mood disorder, depressed. The only Axis III stressors were tobacco abuse and a past history of drug abuse.

A July 1992 examination for the purpose of evaluation for SSA disability benefits states that the Veteran had his first psychiatric disorder when he was 19 years old, in the service in Korea. By history, at that time he felt like he wanted to go home and became very withdrawn. By history, he required treatment at that time during service, but not hospitalization. 

The July 1992 SSA examiner opined that the Veteran appeared to be experiencing a psychotic process, which could be a psychotic depression or the early stages of a schizophrenic disorder. On mental status examination he appeared disheveled, withdrawn, of lowered hygiene, able to recall one item of three after five minutes, and not oriented as to day of the week, among other abnormal findings. SSA awarded the Veteran disability benefits, with a primary diagnoses of an affective/mood disorder, and a secondary generalized diagnosis of other psychiatric impairments, phrased as "schizophrenic, paranoid and other functional psychotic disorders." 




In September 1992 the Veteran was admitted for hospitalization for suicidal ideation. A history of IV drug abuse during active service was noted. He was noted to have not used drugs recently but to have recently lost his own business. He was noted to be hearing voices and to drink to make them go away. The diagnoses were suicidal ideation, possible psychosis, and rule out bipolar disorder.

In September 1993 the Veteran was awarded VA nonservice-connected pension benefits for what a March 1993 VA examiner diagnosed as a major depressive disorder. The March 1993 VA examiner's report includes a history of the Veteran having become depressed during service in Korea because of wanting to go home, to an extent that he had to see a chaplain "a couple of times."  (Quotes in original.) The examiner did not provide an opinion as to whether the Veteran's psychiatric disability began during service or was related to active service.

A September 1994 private hospital treatment record includes diagnoses of major depression with psychotic features and alcohol abuse. During treatment the Veteran was observed to be depressed, despondent, withdrawn, labile and very flat.

At a March 1995 VA examination, the Veteran was diagnosed as having chronic paranoid schizophrenia. At this examination, the Veteran reported auditory hallucinations, which had worsened over the past five years; suicidal ideation; panic attacks; and paranoia that a shadow was following him. The Veteran reported he was currently on anti-psychotic medication.

In September 1995, the Veteran was found not competent for the purpose of payment of VA benefits.

In October 1996 the Veteran was evaluated for VA care with a provisional diagnosis of manic depression and consideration for treatment for alcohol addiction.

September 2003 to November 2008 VA treatment records reflect no diagnosis or treatment for PTSD; a reported history of depression, manic depression, and drug and alcohol abuse; and continuous treatment for back pain with prescribed morphine and other narcotics. 

A June 2008 VA treatment record contains a negative PTSD screen. 

A May 2009 private psychiatric evaluation for treatment purposes includes a diagnosis of chronic PTSD, prior history of manic depression, history of alcohol marijuana and heroin dependence in remission. The diagnosis of PTSD is based on incidents in Korea that have not been corroborated and are not mentioned any of the many psychiatric histories related by the Veteran before 2007. 

In February 2011 a VA examiner diagnosed the Veteran as having a mood disorder not otherwise specified. The February 2011 VA examiner took a detailed history from the Veteran, which is set forth in writing in her report.

(f) The examiner will provide a diagnosis for each psychiatric disorder found upon examination.

(g) For each current diagnosed disorder, the examiner must provide an opinion as to whether the disorder began during active service, was chronically worsened during active service, or is related to any incident of active service.

(h) The examiner must provide an opinion as to whether the Veteran experienced a psychosis within one year after discharge from active service in September 1975.

(i) The examiner must provide an opinion as to whether psychiatric symptoms shown during service or within one year after discharge from service, or shortly thereafter, may be identified as a manifestation or "prodromal" aspect of any later-diagnosed psychiatric disorder.

(j) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination--to determine whether the Veteran's psychiatric disability had its onset or was aggravated during active service or was manifested as a psychosis within one year after discharge from active service, or is otherwise related to any incident of service. 

(k) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(l) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


